DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 17, 2021 and is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2020/031246, filed on 08/19/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 15, (as previously mentioned) recites the limitations “a rotationally symmetric shape” is indefinite, it is unclear what is defined to be a rotationally symmetric related to the shape, for the purposes of examination, the interpretation to be any shape divided by two, is symmetrically shaped.

Claim 4 in line 19-22, recites the limitations “one position of the second die in the radial direction at which the inclination amount is smaller than the inclination amount when a deviation amount between the first die and the second die in the radial direction is 0” is indefinite, the recitation of “the inclination amount is smaller than the inclination amount”  is unclear and confusing. No interpretation can be given to this language, clarification is needed to process.
Claim 5 in line 22-24, recites the limitations “one position of the second die in the radial direction at which the inclination amount is smaller than the inclination amount when a deviation amount between the first die and the second die in the radial direction is 0” is indefinite, the recitation of “the inclination amount is smaller than the inclination amount”  is unclear and confusing. No interpretation can be given to this language, clarification is needed to process.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball US. Patent (1,633,970) hereinafter Ball.
Regarding claim 1,
Ball discloses a pressing method that is a method of performing pressing on a workpiece (46) using a press machine (10) including: 
a frame (F) having a reference axis (see fig.1), 

    PNG
    media_image1.png
    611
    405
    media_image1.png
    Greyscale

a first die (33,39) supported by the frame (F), 
a second die (16 or 17) supported by the frame so as to enable retreating and approaching movement with respect to the first die (33,39) in an axial direction of the reference axis (see Pag.2 lines 74-93), and 
a hydraulic cylinder (11,13) configured to generate a force in a direction in which the second die (16) approaches the first die (33,39), 
the pressing method comprising: 
performing the pressing on the workpiece (46, as ingot, recited in Pag.2 lines 74-93) between the first die (33,39) and the second die (16) by causing the second die (16) to approach the first die (33,39) by pressing the second die against the first die using the 
the workpiece (46) having a workpiece center axis (see fig.1 the center axis and the reference axis are coaxial) and having a rotationally symmetric shape about the workpiece center axis (see element 46 in fig 3), and
performing the pressing on the workpiece (46 as recited in Pag.2 lines 74-93) in a state in which a shape of each of the frame (the dies are part of the frame), the first die (33,39) and the second die (16) has a rotationally symmetric shape about the reference axis (see fig.3 shown the a rotationally symmetric shape of die 33, fig.4 shown the top view of the workpiece 46 after the pressing, and take the shape of the die element 16 which shown rotationally symmetric shape therefore the die 16 is rotationally symmetric shaped), in which both of a first center axis that is a center axis of the first die (33,39) and a second center axis that is a center axis of the second die (16, see Pag.1 lines 57-64 or see fig.1 or 2) are disposed coaxially with the reference axis (see fig.1), and in which the workpiece center axis and the reference axis are disposed coaxially (see fig.1).
Regarding claim 2, 
Ball discloses wherein the frame (F) has a first frame section (bottom section in connection with element 12, see fig.1) configured to support the first die (33, 39), a second frame section (upper section in connection with element 12, see fig.1) configured to support the second die (16), and a plurality of pillar sections (12) configured to connect the first frame section and the second frame section (see fig.1).
Regarding claim 3,
k (k=0, therefore the number of the pillar section are 4), and the pillar sections are disposed at equal intervals in a circumferential direction about the reference axis (see element 12 of fig.1 and 3).
Regarding claim 7, 
Ball discloses a method of manufacturing a tubular product (Pag.2 lines 69-73) and also comprises a process of executing the pressing method during a manufacturing process of the workpiece (46, process of execution is recited in Pag.2 lines 74-93).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 09/17/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objections are withdrawn and the 35 U.S.C. 112 rejections are maintained since they were not addressed. Independent claims 4 and 5 disclose clarity issues, no interpretation can be given to the presented language of the claim for process in term of arts.
With regards to Applicant's arguments about the 35 U.S.C. 102(a)(1) rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
The applicant's argument on pages 8-11, is based on the newly presented amendment, since the scope of the claim has changed, the newly presented amendment is rejected as set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


October 20, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/Matthew Katcoff/Primary Examiner, Art Unit 3725